Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on May 27, 2022.  Application No. 16/639,949, is a 371 of PCT/CN2018/101191, filed August 17, 2018, and claims foreign priority to Chinese Application No. CHINA 201710712191.8, filed August 18, 2017.  In a preliminary amendment filed on June 29, 2020, Applicant cancelled claims 5 and 6, and added new claims 11-13.  Claims 1-4 and 7-13 are pending. 
Election/Restrictions
Applicant's election with traverse of the invention of Group I and the Compound 46 as the species, in the reply filed on May, 27, 2022, are acknowledged.  The traversal is on the ground(s) that there would not be a substantial burden on the Examiner to examine the full scope of the claimed inventions.  Applicant’s argument has been fully considered and is not persuasive.  First, under the PCT rules for Unity of Invention, the Office’s search burden is not a consideration.  Nonetheless, there would be a substantial burden to examine the full scope of the claimed invention.  In this case, the inventions require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Furthermore, the prior art applicable to one invention would not likely be applicable to another invention.  The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
With respected to the elected species, please note that the elected species, Compound No. 46, depicted as follows: 

    PNG
    media_image1.png
    150
    369
    media_image1.png
    Greyscale
,
does not read on Markush formula Ia of claim 1 as presently construed.  R1 is in the wrong position on the phenyl/pyridine ring.  (See the 35 U.S.C. 112(b) rejections below.)  However, in order to advance prosecution, the Species Election requirement is partially withdrawn with respect to at least claim 1.  
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.  Applicant timely traversed the restriction (election) requirements in the reply filed on May 27, 2022.
	Claims 1-3, 8, are 10-13 are examined below.   
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The Markush formula of claim 1 is vague, ambiguous, and unconventional in the art.  As stated above, the Markush formula fails to read on the elected species.  R1 is in the meta-position, whereas the elected species R1 is in the ortho-position.  Notably, all the species disclosed throughout the specification are similar to the elected species.  
Moreover, the term “substituted” is defined multiple times.  It is unclear which “substituted” definition applies to which Markush sub-group.  
Furthermore, the claims contain generally confusing language in the definitions of the subgroups.  For example, Y1 is defined as follows: 
“Y1 is selected from substituted or unsubstituted C1-C4 alkyl; and the heteroaryl has 1-4 heteroatoms selected from N or O;”  
(Emphasis added)  
It is unclear what constitutes “substituted” for Y1.  Also, it is unclear what “heteroaryl” is being referred to in definition of Y1.
Lastly, regarding claim 1, the phrase "such as", as in “(such as 1, 2, 3, or 4) substituents”, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
“Use” Claim
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b).  Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See MPEP 2173.05(q)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is also rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.  See MPEP 2173.05(q)

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al., WO2018/026971 A1.  The CAS abstract for Wang discloses the following compounds: 

    PNG
    media_image2.png
    141
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    184
    881
    media_image3.png
    Greyscale

(Wang et al., citing the CAS Abstract for the compounds depicted therein).  These compounds read on Compound No. 4 of claim 11, and Compound 21 of claims 11 and 12.  

Conclusion
Claims 1-3, 8, and 10-12 are rejected.  
Claim 13 is allowable to the extent it encompasses the elected species.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625